Citation Nr: 1107991	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include numbness.  

2.  Whether the reduction of a 10 percent disability rating for service-connected headaches with history of migraines to a noncompensable rating effective March 1, 2009, was proper.

3.  Entitlement to an increased disability rating for service-connected post traumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

4.  Entitlement to an increased disability rating for service-connected headaches with history of migraines, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February to April 2002, and from March 2003 to July 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2005 (right hand numbness), July 2008 (PTSD), and February 2009 (headaches with history of migraines) by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

In February 2008, the Veteran presented testimony at a hearing conducted at the RO conducted by a Decision Review Officer.  He later, in November 2010, provided testimony at a hearing conducted by the undersigned at the RO.  Transcripts of these hearings are in the Veteran's claims folder.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran submitted a claim for an increased disability rating in December 2008 concerning his service-connected headaches disability and the claim was adjudicated in a February 2009 rating decision.  The rating decision reduced the then 10 percent disability to zero percent, effective from March 1, 2009.  The Veteran thereafter perfected an appeal of that rating decision.  The Board finds that the February 2009 determination which reduced the Veteran's rating was also a denial of his petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for headaches with history of migraines.

The issues of entitlement to a disability rating in excess of 30 percent for PTSD and for a disability rating in excess of 10 percent for headaches with history of migraines being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a right hand disability, to include numbness.

2.  The Veteran's service-connected headaches with history of migraines was rated 10 percent disabling for less than five years when the RO reduced the rating to zero percent.

3.  The RO's February 2009 rating decision was made without consideration of pertinent laws and regulations.


CONCLUSIONS OF LAW

1.  A chronic right hand disability, to include numbness, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The February 2009 rating decision reducing the Veteran's service-connected headaches with history of migraines from 10 percent to zero percent disabling was improper and the 10 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim now before the Board, the Veteran was provided notice that met these requirements in a letter dated in August 2004.  This letter met the timing requirement as it was sent before the February 2005 rating decision.  Moreover, the content of the notice, including enclosures "What is the Status of Your Claim and How You Can Help" and "What the Evidence Must Show" provided to the Veteran complied with some of the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  An April 2006 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that this decision by the United States Court of Veterans Appeals (Court) took place in 2006, after the February 2005 rating decision was issued.  Further, after the notice was provided, the Veteran's service connection claim was readjudicated in an April 2006 statement of the case (SOC) and as part of supplemental SOC's (SSOC's) dated in July 2008, October 2009, and March 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The appellant has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his service connection claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  

A VA general medical examination was obtained with regard to the claim for service connection for a right hand disability January 2005.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on the taking of the Veteran's supplied medical history as well as on examination of the Veteran.  While acknowledging that the Veteran's claims folder was not available to the examiner, as a right hand disability, to include numbness, was not shown in the course of the examination, or at anytime thereafter, the Veteran is, in the opinion of the Board, not prejudiced by the Board's adjudicating this matter now on the merits.  Consequently, the Board concludes that the Veteran has not been prejudiced.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in February 2008 and April 2010 at hearings conducted by VA personnel.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

As concerning the Veteran's current claim seeking restoration of the previously assigned 10 percent disability rating for his service-connected headaches with history of migraines, the Board has given consideration to the provisions of the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

This issue involves a ratings reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . . ") [quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In any event, as will be explained below, the Board is restoring the previously assigned 10 percent disability rating.  Any possible lack of parallel compliance with the VCAA is rendered harmless thereby.

Factual Background/Law and Regulations/Analysis

Service Connection -- Right Hand Disability, to Include Numbness

As noted, the appellant served on active duty from February 2002 to April 2002, and from March 2003 to July 2004.  Service treatment records show that examination of the Veteran at his March 2001 National Guard enlistment was normal.  A May 2004 health record shows that the Veteran complained of soreness in his hand with holding things.  X-ray examination was negative, and possible right hand contusion was diagnosed.  Examination showed full range of motion.  Another May 2004 medical record does show complaints of right hand numbness and tingling since February.  Cranial nerves II though 12 were noted to be intact.  The report of a June 2004 upper extremity electromyography report showed normal right upper extremity findings.  No other service treatment record makes mention of either complaints of, treatment provided for, or diagnoses concerning, the Veteran's right hand.  

The record also shows that the Veteran was awarded several awards and decorations, including the Combat Action Badge (CAB) for actively engaging or being engaged by the enemy on October 7, 2003.  See February 2006 letter from the 167th Theatre Support Command Headquarters.  

The Veteran sought service connection for a right hand disorder, described as "Pain & Numbness in Right Hand" in July 2004, less than a week before the conclusion of his second period of active service.  See VA Form 21-526.  

Post service medical records pertinent to this claim are limited to a few VA medical records.  The report of a VA general medical examination, dated in January 2005, shows that the Veteran reported a history of right hand numbness beginning in February 2004.  He also noted that he currently suffered from intermittent cramping of his right hand.  He informed the examiner that he was left handed, noting that he wrote with his left hand but fired a firearm with his right hand.  Firing a gun, he added, was affected by his right hand numbness.  The Veteran also informed the examiner that he worked full time in law enforcement.  The Board does observe that as part of a Report of Medical History, completed in conjunction with his March 2001 service entry, the Veteran indicated that he was left handed.  

Examination of the right hand showed no gross abnormalities.  Range of motion was within normal limits with no change on repetition.  Neurological examination was also reported to be within normal limits.  X-ray examination of the right hand was reported to be normal.  The supplied diagnoses included "right hand numbness - examined for but not found on examination today."  

Review of a voluminous amount of VA outpatient medical records, dated from 2005 to 2010, fails to include one which shows that the Veteran either complained of right hand problems, or was shown to have been diagnosed with a right hand disorder.  For example, a November 2007 VA psychiatric nurse practitioner note includes a list of more than 10 disorders currently shown to afflict the Veteran; a right hand disorder is not listed among them.  

In the course of his February 2008 hearing, the Veteran testified that he felt a stinging in his hand while working in Iraq at the Baghdad Police Academy.  He noted  that he reported the condition to the clinic, at which time nerve conduction testing was conducted.  See pages two and three of hearing transcript (transcript).  

At his November 2010 hearing, the Veteran testified before the undersigned that he did not really recall any significant in-service injury to his right hand, but just remembered having pain, numbness, and tingling.  See page three of transcript.  He added that he may have injured his hand climbing in and out of turrets.  See page 13 of transcript. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the case of any veteran, as in this case, who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.

As an initial matter, the Board again notes that the evidence shows the Veteran received a CAB.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for application.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hand disorder, to include numbness.  The service treatment records, as discussed above, while showing complaints of soreness and including a diagnosis of possible right hand contusion, do not demonstrate that a chronic right hand disorder was manifested during military service.  

The only evidence linking the Veteran's currently claimed right hand disorder to his active service is his own lay contentions.  While both acknowledging and considering the above-mentioned special considerations contained in 38 U.S.C.A. § 1154(b) in adjudicating this claim, the Board does note that the Veteran has not really set out specific arguments concerning his right hand, i.e., that he sustained a particular injury during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377 (lay witness capable of diagnosing dislocated shoulder).  Moreover, competent medical evidence is not necessarily required in all cases when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77.  

In this case, although the Veteran may sincerely believe that he has a right hand disability which is related to his military service, and while the Board is here providing every reasonable doubt in favor of the Veteran, the post-service record indicates otherwise.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the evidence clearly does not.  

In summary, the record contains no competent evidence that the Veteran has a currently diagnosed right hand disability, to include numbness.  The Board also here notes that the evidence must show that the Veteran currently has the disability for which benefits are being claimed or at least had the disability at the time that he filed his claim for it.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, though he filed his claim while still serving on active duty, a chronic right hand disorder was not evident at that time.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim because the record contains no competent evidence of a chronic right hand disorder either in service or at any time thereafter.  See Gilbert, 1 Vet. App. at 54.

Accordingly, the Board concludes that service connection for a right hand disorder, to include numbness, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303 (2010).

Reduction - Service-Connected Headaches with History of Migraines

The Veteran is seeking restoration of the previously assigned 10 percent disability rating for his service-connected headaches with history of migraines.  As indicated above, the Veteran's claim of entitlement to a disability rating in excess of 10 percent for headaches with history of migraines will be addressed in the Remand section below.

In the interest of clarity, the Board will address the pertinent law and regulations and their application to the facts and evidence.  The Board initially observes that the Veteran's claim for restoration of the 10 percent disability rating is separate from his intertwined claim of entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, these claims require the application of distinctive procedural requirements, burdens of proof, and law and regulations.

Reductions in ratings.

(i.)  Basis for reduction.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 10 percent rating for his headaches disorder had been in effect for a period shorter than 10 years.  

(ii.)  Procedure

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2010).

Analysis

The Veteran is seeking restoration of the 10 percent rating that had been in effect from July 27, 2004.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

Notice of reduction

As mentioned, in some instances the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2010).  Here, however, as the lower evaluation implemented in February 2009 by the RO did not result in a reduction or discontinuance of compensation payments currently being made, a rating proposing such was not here necessary.  The Board notes that a rating decisions dated in February 2005, June 2006, July 2008, and February 2009 all included findings of a combined evaluation for compensation of 30 percent.  

Propriety of rating reduction

As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

In a February 2005 rating decision, service connection was assigned for migraine, and a disability of 10 percent was assigned, effective from July 27, 2004.  As previously noted, as his rating was reduced effective March 1, 2009, the 10 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.  In reaching its reduction decision, and after the Veteran sought an increased rating for his service-connected headaches disorder, the RO relied upon a January 2009 VA examination report.

Crucially, a review of the February 2009 rating decision [and subsequent adjudications, including the January 2010 SOC and the March 2010 SSOC] indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO in February 2009 set forth relevant medical evidence found as part of the January 2009 VA examination, and thereafter and indicated that there was an improvement in the Veteran's headaches disorder.  However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 10 percent to zero percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

The Board also notes that the examiner who conducted the January 2009 VA examination, while noting that he had reviewed the VA general medical examination report performed in 2005, added that she had not reviewed the Veteran's claims folder.  As mentioned, the applicable provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

In Schafrath, at 595, the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 10 percent rating for the headaches with history of migraines is restored as of July 27, 2004.  The appeal is allowed to that extent.

ORDER

Entitlement to service connection for a right hand disorder, to include numbness, is denied.

Restoration of the 10 percent disability rating for service-connected headaches with history of migraines is granted, effective July 27, 2004.


REMAND

As concerning his claim for a rating in excess of 30 percent for his service-connected PTSD, the Veteran was most recently afforded a VA PTSD examination in February 2010.  Review of the examination report shows that the Veteran's claims folder was not available for review by the examining psychologist.  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  38 C.F.R. § 3.326 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991). The report noted that the Veteran had been prescribed psychotropic medication by VA.  He complained of trouble sleeping about three to four nights per week, and also of combat-related nightmares averaging two times per week.  He added that he had panic attacks.  PTSD was diagnosed.  The examiner supplied a Global Assessment of Functioning (GAF) scale score of 48.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

At his November 2010 hearing before the undersigned, the Veteran testified that he continued to have trouble sleeping, even with the use of medications.  See page eight of transcript.  He complained of startle response and hypervigilence.  See page nine of transcript.  He also testified that his symptoms had worsened since his last VA psychiatric examination (see page 16 of transcript), and also informed the undersigned that his medication dosages supplied by VA had been increased (see pages 16 and 17 of transcript), albeit without much benefit.  

Regarding the instant claim seeking a disability rating in excess of 10 percent for his service-connected headaches with history of migraines, the Veteran was most recently afforded a VA examination which addressed this disorder in January 2009.  Review of the examination report shows that the Veteran's claims folder was not available for review by the examiner.  As noted, governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  38 C.F.R. § 3.326 (2010); Green.  The report noted that the Veteran informed the examiner that his headaches had worsened since he was last examined [in 2009].  He denied having headaches accompanied by aura or visual field change.  He did indicate, however, that about three times a month he had headaches accompanied by photophobia and "shakes."  He mentioned that he was required to leave work when he had a headache "flare-up."  The examiner opined that the Veteran's headaches were more likely than not tension headaches.  He also mentioned that the Veteran reported no classic symptoms of migraine headache.  

At his November 2010 hearing before the undersigned, the Veteran testified that he was supplied medication for his headaches by VA.  See page 10 of transcript.  He complained of certain symptoms, including headaches which caused light sensitivity, requiring him to go into a dark room.  He mentioned that these headaches were accompanied by nausea and vomiting.  He also testified the "real bad" headaches lasted from two to three days.  He also informed the undersigned that in the course of the past six months he had a migraine headache every other week.  See page 11 of transcript.  He also testified that his symptoms had worsened since his last VA examination, conducted in January 2009 (see page 18 of transcript).  

When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  As noted, in November 2010 the Veteran testified credibly to the effect that his service-connected PTSD and headaches disabilities had grown more severe since the latest VA examinations took place in February 2010 and January 2009, respectively.  As such, additional appropriate examinations should be scheduled and conducted.  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating these claims the RO must consider the Hart decision.

Accordingly, this case is REMANDED for the following development and consideration:

1.  With the Veteran's cooperation, the RO/AMC should obtain for the record copies of treatment records pertaining to all treatment provided the Veteran for his PTSD and/or headaches since January 2010.  To assist in acquiring these sought after medical records, the RO should provide the Veteran copies of VA Form 21-4142 (Authorization and Consent to Release Information).  If any named records cannot be obtained - either VA or private -- the attempt(s) to obtain them should be documented for the record, and the Veteran informed in writing.

2.  The RO/AMC should thereafter schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the February 2010 VA PTSD examination report and the numerous VA psychiatric-based outpatient treatment records on file, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  A GAF score should also be included.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The RO/AMC should also schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected headaches with history of migraines.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the January 2009 VA examination report, and to comment on the current severity of the Veteran's service-connected disability.

Following a thorough evaluation, during which all indicated tests are performed, the examiner must determine the frequency and the severity of the Veteran's headaches.  The examiner must detail the following:

a)  Indicate whether and how often the headaches are prostrating; and 

b)  Indicate whether they cause severe economic inadaptability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, and following any other indicated development, the RO should readjudicate the two appealed increased ratings issues in light of all the evidence of record.  In so doing, the RO should also consider the Court's decision in Hart (i.e., "staged ratings").  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


